Citation Nr: 1700807	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition.

2. Entitlement to service connection for a back condition, to include degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service with the United States Army from March 1969 to November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In support of his appeal, the Veteran testified before the undersigned Veterans Law Judge in September 2013. The hearing transcript has been associated with the file and has been reviewed.

In February 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development. The Board requested that the RO obtain treatment records related to the Veteran's service connection claims. Additionally, the Board requested that the RO contact the Social Security Administration to obtain records from the Veteran's disability benefits adjudication claimed as Cervical Spondylosis. The Board ordered the RO to provide the Veteran an examination on his feet and to provide etiology opinions on all pending claims.

The Board finds there has been substantial compliance regarding the claim of entitlement to service connection for the bilateral foot condition and the Board will proceed with its adjudication of that issue. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives). The Board notes that the RO has made reasonable efforts to obtain treatment records. VA treatment records between 2011 and 2014 from Corpus Christi and Social Security Administration disability benefits adjudication records were obtained and added to the file. The May 1972 treatment records from Kerrville, Texas VA Hospital were requested, but no records from the facility were found after search and a memo regarding their unavailability was added to the file. Additionally, the RO provided the Veteran with an examination and etiology opinion regarding his bilateral foot claim.

The issue of service connection for a back condition, to include degenerative arthritis of the back, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, his bilateral foot condition manifested during his active military service, has been treated on a consistent basis after separation, and it is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot condition have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Foot Condition

With respect to element (1), a current disability, the June 2014 VA examination indicates that the Veteran currently has the presence of a foot condition. Examiner LM notes focal psoriasis diagnosed as keratoderma-plantar.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Here, the Veteran's claim is for entitlement to service connection for a foot condition manifesting as a skin disorder. The Board notes that the Veteran's condition may have been characterized as tinea pedis (foot fungus); however, it recognizes keratoderma-plantar (callus) as a skin condition of the foot. The Board expands the issue to include any skin condition of the feet.

Therefore, element (1), a current disability, of service connection for a bilateral foot condition has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reported that he was treated for a foot condition while in service and was diagnosed with tinea pedis. The Veteran testified that he was often treated by the medic after long marches; but, that nothing was ever put into his service treatment records. He was given cream from Dr. S to treat his foot condition while in-service, which he continues to use today. He described his condition as red spots appearing all over his feet that then developed into red sores. He stated that his feet would clear-up for fifteen to twenty days, but then, the red spots would come back. See Transcript at 16. His spouse stated that her husband's foot sores would crack and get really hard, and in one instance, his foot "cracked in half." Since service, she has placed cream from the Salvida plant on her husband's feet to soothe his symptoms of pain and itching. She acknowledged that her husband has had these problems with his feet ever since she has known him.

The Veteran's service treatment records do not show the presentation of a foot condition. The Board notes that the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an absolute bar to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).

The Veteran is competent to report having been diagnosed with a foot condition while in-service, and his reports are highly credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted). The Veteran is highly credible as his reporting of symptoms has remained consistent throughout treatment for his foot condition.

While the Veteran's separation exam did not indicate a foot condition upon discharge, his testimony and medical treatment history support the manifestation of a foot condition in-service.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, a bilateral foot condition, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of a finding that the Veteran's current foot disorder is etiologically related to service.

Here, the Veteran asserts that his current foot condition is related to service. In his December 2008 application for compensation, he claimed bilateral foot pain with an onset of 1970. As mentioned above, the Veteran and his spouse testified during the September 2013 hearing before the Board that he has experienced problems with his feet since service and that the symptoms have recurred systematically and consistently since separation.

Certain chronic disabilities, listed under §3.309(a), are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty. Additionally, when a disease is not shown to be chronic during service or the one year presumptive period, service connection may be established by showing continuity of symptomatology after service as per §3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013). Here, the Veteran's skin condition is not among those listed under 3.309(a); accordingly, such presumptive service connection is not warranted. 

While the Veteran is competent to report that he experiences symptoms of pain, itchiness, and redness on his skin, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion linking current foot condition to that experienced in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran first sought his foot condition in April 2009 where he presented with symptoms of burning and itching and was referred for consultation. He was given a diagnosis of Dermititis or Eczema (ICD-9-CM 692.9) by Dr. FO.

The Veteran has continued to seek treatment for a recurrent foot condition since that time, which is evidenced by his medical treatment records from Corpus Christi VA Hospital between 2011 and 2014.

The Veteran was seen in January 2011 for a podiatry consult. He was given a provisional diagnosis, by Podiatrist Dr. NP, of ulceration on his feet from severe tinea pedis. He was treated with antifungal cream and instructed to return for follow-up. In March 2012, the he presented with a rash on his feet, which were being treated with antifungals for many years without improvement. He was diagnosed with plantar keratoderma and prescribed Salicylic acid 6% cream, Tretinoin 0.05% cream, and Urea 40% cream. In June 2012, the Veteran complained of scales on his feet. The examination revealed hyperkeratotic papules on his mid-foot area. In September 2012, the Veteran presented with blisters on his feet. In April 2013, the Veteran complained of pain on the bottoms of his feet. The Board acknowledges the Veteran's consistent and continued treatment for a skin condition of the feet.

During a June 2014 Compensation and Pension (C&P) examination, LM diagnosed the Veteran with keratoderma-plantar. The examiner noted that the Veteran's current condition was not fungal in nature; but, acknowledged that his medical history was positive for antifungal treatment and granulation (scabs), with flare-ups manifesting every two weeks. During the flare-ups, the examiner noted that the Veteran is only able to bear weight for ten to fifteen minutes. LM provided a positive etiology opinion stating that the Veteran's current foot condition is at least as likely as not related to service.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). Here, the medical opinion is adequate as it was based on a full review of the Veteran's medical history and is based on supported principles found within the field of dermatology practice and treatment.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. It has considered the Veteran's testimony before the Board, his extensive treatment history for a foot condition, and the etiology opinions. The preponderance of the evidence supports the Veteran's claim. The Board finds that the evidence weighs in favor of a finding that the Veteran's current foot condition is at least as likely related to or caused by his military service.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, a bilateral foot condition, has been met.


ORDER

Service connection for a bilateral foot condition is granted.


REMAND

Unfortunately, further development is necessary prior to adjudicating the Veteran's claim for service connection for a back condition, to include degenerative arthritis of the spine.

In February 2014, the Board remanded the case so that May 1972 orthopedic examination records from the Kerrville, Texas VA Hospital could be obtained. These records were requested, but no records from the facility were found. A memo regarding their unavailability was added to the Veteran's file. While the Board recognizes that reasonable efforts, in compliance with Stegall, have been made by the RO to obtain these records, there remains a heightened duty to assist the Veteran in the adjudication of his claim. 38 USC § 5107(b) (West 2016). O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991) (in cases where military medical records are unavailable through no fault of the claimant, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine).

In the February 2014 Board decision, the Board noted that the VA conducted an examination of the Veteran's back in December 2010 by Dr. WS; however, the etiology opinion did not have access to Social Security Administration disability benefits adjudication records or the Veteran's sworn testimony at his hearing before the Board, which have been added to the record since the examination. Dr. WS categorized the Veteran's back condition as mild degenerative arthritis of the thoracic spine. He opined that the Veteran's service treatment records were negative for complaints or treatment for the thoracic spine. Dr. WS noted that the Veteran had history of an acute lower back strain in-service, but that he continued regular duty after examination. Dr. WS relied on the absence of treatment records related to a chronic back condition in-service in concluding that the Veteran's current back condition is not related to service.

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2). McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), as amended (Aug. 7, 2006).

In the present case, there is competent evidence of a current disability as the Veteran has been diagnosed with degenerative arthritis of the spine. Service treatment records establish numerous events where the Veteran sought treatment for a back condition. He was diagnosed with lower back strain and had several complaints of lower back pain throughout service. There is an indication that the Veteran's back condition may be associated with his service as he has continued to seek treatment for back pain, both in-service and after separation. Finally, while the Veteran was afforded a medical examination in December 2010, the etiology opinion did not consider new and material evidence which was submitted into the record after the examination was completed. Therefore, the record lacks sufficient competent medical evidence for the Board to make a decision on the Veteran's back claim.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the December 2010 VA examiner, or an equally qualified examiner, for review of the entire claims file, including this Remand. Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The examiner must provide an adequate supplemental opinion, including a complete rationale for any and all conclusion reached, as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's back condition, to include degenerative arthritis of the spine, is etiologically related to service.

Although the examiner must review the claims file, his attention is specifically drawn to the following evidence:

a. Service treatment records from 1969 to 1971 indicating multiple complaints of back pain throughout service.

b. Private treatment records from 2007 to 2008 detailing Veteran's March 2007 fall injury and subsequent surgical procedure in July 2008.

c. Veteran's lay statements from the September 2013 Hearing before the Board.

2. After completion of the above development, readjudicate the Veteran's claim of entitlement to service connection for a back condition, to include degenerative arthritis of the spine. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


